NOTE: This order is nonprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
IN RE HEWLETT-PACKARD COMPANY,
Petitioner. 1
Misce11aneous D0cket No. 124
On Petition for Writ of Mandamus to- the United
States District Court for the Eastern District of Texas in
case no. 11-CV-90, Judge Rodney Gilstrap.
ON PETITION
ORDER
HeWIett~Packard Company (HP) submits a petition
for a writ of mandamus to direct the United States Dis-
trict Court for the Eastern District of Texas to vacate its
order denying HP’s motion to dismiss, and to direct the
Texas district court to dismiss or sever and transfer the
claims against HP to the United States District Court for
the Southern District of TeXas.
Upon consideration thereof
IT ls ORDERE1) THAT:

IN RE HEWLETT-PACKARD COMPANY 2
Lodsys, LLC is directed to respond no later than Apri1
27, 2012.
FoR THE CoURT
APR 1 3 2012
/s/ J an I'Iorba1yj
Date Jan Horbaly
Clerk 4
cc: Sean C. Cunningham, Esq. FlLED
Christopher M. Huck, Esq. U's'TE!9étll=\f1ofE]l§.'i‘i.Ptl:iflpt`:`USrlE0R
David E. De Lorenzi, Esq. .
Eugene A. Feher, Esq. APR 1 3 lou
Peter John Chassman, Esq. JANH[)RBAL\'
Edmund J. Haughey, Esq. C\.ERK
Fred Irvin Wil1iams, Esq. `
Matthew C. Bernstein, Esq.
Seth W. B1ack, Esq.
R. Jason Fow1er, Esq.
C1erk, United States District Court for the Eastern
District of Texas
s24